Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 06/16/2021 ("06-16-21 OA") and Applicant-initiated interview held on 08/12/2021 (see PTOL-413 mailed on 08/17/2021 for details), the Applicant amended the independent claim 1 to include the limitations of the previously-indicated allowable subject matter of claim 3 and then canceled claim 3 on 09/07/2021 ("09-07-21 Response"). The Applicant also amended claims 2, 8, 14, 15, 16, 18 and 19 in the 09-07-21 Response. 

Response to Arguments
Applicant's amendments to claim 14 have overcome the objection to the claims 14-20 set forth on page 2 under line item number 1 of the 06-16-21 OA.
Applicant's amendments to the independent claims 1 and 14 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1, 2, 4-6, 14, 16, 19 and 20 as being anticipated by Kawai set forth starting on page 2 under line item number 2 of the 06-16-21 OA.
Applicant's amendments to the independent claim 8 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 8-12 as being anticipated by Eid set forth starting on page 6 under line item number 3 of the 06-16-21 OA.


Allowable Subject Matter
Claims 1, 2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the independent claim 1 has been amended to include the limitations of the previously-indicated allowable subject matter of claim 3 set forth on page 9 under line item number 4 of the 06-16-21 OA.
Claims 2 and 4-7 are allowed, because they depend from the allowed independent claim 1.

Independent claim 8 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, the switch is in a cavity of a layer of the package substrate.
Claims 9-13 are allowed, because they depend from the allowed independent claim 8.

Independent claim 14 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 14, positioning, in a cavity in a layer of the package substrate, a physical switch that is coupled with the ground line, wherein the physical switch has a first position that is coupled with the signal line and the physical switch has a second position that is decoupled form the signal line.
Claims 15-20 are allowed, because they depend from the allowed independent claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        09 September 2021